DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention Group I, claims 1-14, 
Applicant's election with traverse of Invention Group I, in the reply filed on 02/01/2022 is acknowledged.  The traversal is on the ground(s) that no burden to examine both group of claims.  This is not found persuasive because method and apparatus claims have different field of search.
The requirement is still deemed proper and is therefore made FINAL.

Applicants’ election of Species B, Figs. 4-5, in the reply filed on 07/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s identify claims 1-4, 6-9, and 11-14 read into elected Species.
Claims 5, 10, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A and C, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 02/01/2022.

Claim Interpretations
 The “a gas activation chamber configured to thermally activate a nitrogen-containing gas” of claim 1, 
The “to heat the nitrogen-containing gas to a temperature between 1200°C and 2000°C” of claim 1, 
“while the substrate is maintained at a temperature less than 900°C” of claim 1,
The “wherein the nitrogen-containing gas is ammonia (NH3)”of claim 13,
The “a first temperature between 1600oC and 2000oC to decompose the ammonia and generate predominantly NH2 and N2H2 radicals; and/or a second temperature between 1200oC and 1600oC to decompose the ammonia and generate predominantly N2H3 radicals” of claim 14,

the gas species used in the apparatus (and its decomposition product) or the operation temperature is not part of the apparatus, an apparatus that is capable of using ammonia and operated at the specified temperature range is considered read into the apparatus claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).

	Note also “a temperature between 1200°C and 2000°C” of claim 1 is examined inclusive both end points 1200°C and 2000°C. Likewise for “a first temperature between 1600oC and 2000oC” of claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the showerhead is formed from a material having high thermal conductance”, high is a relative term. It is not clear exactly how high thermal conductance read into claim 7.

Claim 7 will be examined relative to a very poor thermal conductor.

The “wherein a width of the at least one output port and a gas flow of the nitrogen-containing gas are selected to increase a pressure of the nitrogen-containing gas” of claim 12, it is not clear is it a structure related to “a gas flow” that increase a pressure, or it is the operational flow rate (by turning the valve, for example) that increase a pressure. The latter is an intended use and not part of the apparatus. 
Claim 12 will be examined inclusive both interpretations.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuasa et al. (US 20130280919, hereafter ‘919).
‘919 teaches all limitations of:
Claim 1: METHOD OF MANUFACTURING SEMICONDUCTOR DEVICE, SUBSTRATE PROCESSING METHOD AND SUBSTRATE PROCESSING APPARATUS (title, the claimed “A system for processing a substrate, comprising”):
 The above-mentioned reaction gas supply tube 232h is connected to the outlet of the pre-reaction vessel 300, so that reactive species including oxygen such as atomic oxygen (O), etc., which is generated by causing the reaction between the oxygen-containing gas and the hydrogen-containing gas in the pre-reaction chamber 301, can be supplied into the reaction gas supply tube 232h (Fig. 1, or Fig. 12-13 also read into claim 1, [0056], 5th sentence), As the oxygen-containing gas, namely as the oxidizing gas … a nitrous oxide (N2O) gas, etc., may be used ([0109], the claimed “a gas activation chamber configured to thermally activate a nitrogen-containing gas”, note using a nitrogen-containing gas is an intended use of the apparatus), 
The oxygen-containing gas supply tube 232a and the hydrogen-containing gas supply tube 232b are further connected to the pre-reaction vessel 300 ([0050], the claimed “the gas activation chamber comprising a housing having an input port coupled to receive the nitrogen-containing gas”), 
The temperature of the second heater 302 is set so that the temperature in the pre-reaction chamber 301 is set for example in a range of 450 to 1200° C ([0099], 2nd last sentence, the claimed “a heated gas flow channel configured to heat the nitrogen-containing gas to a temperature between 1200°C and 2000°C to decompose at least a portion of the nitrogen-containing gas into radicals, and at least one output port coupled to supply the heated nitrogen-containing gas containing the radicals to the substrate” capable operating at a temperature between 1200°C and 2000°C and “and at least one heating element coupled to the housing for supplying heat to the housing, wherein heat from the housing is transferred to the heated gas flow channel to heat the nitrogen-containing gas flowing through the heated gas flow channel”),
the temperature of the first heater 207 is set so that the temperature of the wafer 200 is set to a specific temperature, for example in a range of 100 to 400° C ([0103], last sentence, the claimed “ while the substrate is maintained at a temperature less than 900°C”). 
Claim 2: The pre-reaction vessel 300 is made of a heat-resistant material such as quartz (SiO2) or silicon carbide (SiC), etc. ([0056], the claimed “wherein the housing is formed from a carbon material or a silicon carbide material”).  
Claim 4: Further, a heat-insulating member 303 is provided around the second heater 302 and the pre-reaction vessel 300 ([0056], last sentence, the claimed “wherein the at least one heating element is embedded within sidewalls of the housing on opposing sides of the heated gas flow channel to thermally heat the housing”, Figs. 1, 12-13 show the same arrangement as Applicants’ Fig. 5).  
Claims 6 and 11: Further for example, as shown in FIG. 13, the present invention can also be suitably applied to a case that the film formation is performed using the substrate processing apparatus in which the pre-reaction chamber is provided to a shower head, namely, using the substrate processing apparatus in which the shower head portion has a function of the pre-reaction chamber … The shower head 409 has the pre-reaction vessel 300 with the pre-reaction chamber 301 formed inside; second heaters 302a, 302b, 302c provided so as to surround a side face and an upper face of a cylindrical body of the pre-reaction vessel 300; and a heat insulating member 303 provided around the pre-reaction vessel 300 and the second heaters 302a, 302b, 302c. A joint piping part is connected to an inlet of the shower head 409, where the oxygen-containing gas supply tube 232a and the hydrogen-containing gas supply tube 232b are joined, and a gas dispersion plate 304 is provided to an outlet so that the gas is supplied into the processing chamber 401 in a shower state ([0220], the claimed “wherein the gas activation chamber is provided within a showerhead of the system, and wherein the showerhead shields the substrate from thermal radiation emitted from the housing of the gas activation chamber” of claim 6 as the showerhead is in between the heater and the substrate, and “wherein the at least one output port comprises a plurality of output ports, which are spaced across a lower portion of the housing to distribute the heated nitrogen-containing gas containing the radicals proportionally to a surface area of the substrate to be exposed per unit time” of claim 11 as the holes of showerhead is uniformly distributed).  
Claim 12: more reliable monitoring can be performed whether the pressure in the pre-reaction chamber 301 is maintained to a specific pressure of less than the atmospheric pressure, and a more suitable amount of reactive species can be generated, and safety is further improved ([0058], last sentence, the claimed “wherein a width of the at least one output port and a gas flow of the nitrogen-containing gas are selected to increase a pressure of the nitrogen-containing gas within the heated gas flow channel to improve the heat transfer from the housing to the heated gas flow channel and increase decomposition of the nitrogen-containing gas flowing therein”, see also 112(b) rejection above, when the pressure in the pre-reaction chamber is low, valves are turn up to increase a flow).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘919, as being applied to claims 1 and 2 rejection above, in view of Butcher et al. (US 20080272463, hereafter ‘463),
‘919 further teaches that The second heater 302 is a resistance heating type heater ([0056], 3rd last sentence) but otherwise silent on the material of the heater. ‘919 does not teach the limitations of:
Claim 3: wherein the at least one heating element is formed from a carbon material or a silicon carbide material.  
Claim 13: wherein the nitrogen-containing gas is ammonia (NH3), and wherein the radicals comprise one or more of NH2, N2H2, N2H3, and N2H4.  

‘463 is an analogous art in the field of producing active neutral nitrogen species in a nitrogen plasma remotely located from the growth chamber and transferring the active neutral nitrogen species to the growth chamber (abstract), in a nitrogen or ammonia plasma ([0014], 2nd sentence), for growing of gallium nitride, indium nitride and aluminium nitride films or films made from alloys of these ([0001]). ‘463 teaches that a high temperature is required, the heater may be operated to generate heat at a temperature of from about 1000o C. to about 1600o C ([0342]), Using a flexible carbon fibre as a heating element has the advantage that the groove may be curved or shaped ([0363], 3rd sentence), Silicon carbide has some desirable properties such as a low thermal expansion coefficient, little deformation, stable chemical properties, long service life, easy installation and maintenance, etc. Silicon carbide heating elements may be used for temperatures from about 100o C. to about 1600o C. ([0367]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted neutral nitrogen species generation and adopted flexible carbon fibre or silicon carbide as the heater material of the heater 302 of ‘919, for the purpose of for growing of gallium nitride, indium nitride and aluminium nitride films or films made from alloys of these ([0001]) and for the purpose flexible fit to groove or low thermal expansion coefficient, little deformation, stable chemical properties, long service life, easy installation and maintenance, as taught by ‘463 ([0363] 3rd sentence and [0367]).

With the imported heater from ‘463 capable of operating to 1600oC, the combination of ‘919 and ‘463 is capable of operating at the limitations of:
Claim 14: wherein the heated gas flow channel is configured to heat the ammonia to: a first temperature between 1600oC and 2000oC to decompose the ammonia and generate predominantly NH2 and N2H2 radicals; and/or a second temperature between 1200oC and 1600oC to decompose the ammonia and generate predominantly N2H3 radicals.  

Note the product from decomposing ammonia is not part of the apparatus. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘919, as being applied to claim 6 rejection above, in view of Butcher et al. (US 20120228129, hereafter ‘129).
‘919 is silent on the material of showerhead/pre-reaction chamber 408. ‘919 does not teach the limitations of:
Claim 7: wherein the showerhead is formed from a material having high thermal conductance.  
Claim 8: wherein a reflective surface of the showerhead facing the gas activation chamber reflects the thermal radiation emitted from the housing of the gas activation chamber to shield the substrate.  

‘129 is an analogous art in the field of APPARATUS FOR FORMING DEPOSITED FILM (title), The heated catalyzer 12 functions as a heat catalyzer for causing a current to flow to a medium and thus carrying out heating to a high temperature, thereby exciting and activating (decomposing) a contact gas (Fig. 9, [0041]), to prevent a variation in a film quality from being caused by a positional shift of the shower head after the exchange of the heated catalyzer or the like ([0074], last sentence). ‘129 teaches that The electrode plate 2a and the electrode substrate 2b are electrically connected to each other, and the electrode plate 2a and the electrode substrate 2b are constituted by metal members such as stainless, an aluminum alloy, a nickel base alloy or the like ([0036], last sentence, the showerhead electrode), it is also possible to provide a reflecting plate 17 for reflecting a radiation heat of an infrared wavelength to be applied from the heated catalyzer 11 and to cause the cooling mechanism 16 to have a function of the reflecting plate. By the structure described above, it is possible to further have an effect for suppressing a rise in the temperature of the second electrode 2 and a reduction in the temperature of the heated catalyzer ([0073]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted aluminum as the showerhead 408 of ‘919, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have added a reflecting plate 17 or cooling mechanism 16 with reflection, as taught by ‘129, to reflect heat toward heaters 302 in Fig. 13 of ‘919, for the purpose a reduction in the temperature of heater, as taught by ‘129 ([0073]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘919, as being applied to claim 6 rejection above, in view of Reilly et al. (US 20150118862, hereafter ‘862),
‘919 is silent on the substrate distance from the outlet port. ‘919 does not teach the limitations of:
Claim 9: wherein the gas activation chamber is positioned within the system, such that a distance between the at least one output port and the substrate is between 3mm and 10 mm.  

‘862 is an analogous art in the field of TREATMENT FOR FLOWABLE DIELECTRIC DEPOSITION ON SUBSTRATE SURFACES (title), The vapor phase reactants may include species created by a plasma. Such a plasma may be generated remotely or in the deposition chamber. The nitrogen incorporated in the film may come from one or more sources, such as … a nitrogen precursor (for example, ammonia (NH3) ([0122], 3rd sentence), Showerhead assembly 1005 may have an applied voltage and terminate the flow of some or substantially all ions while allowing the flow of neutral species into process chamber 1003 (Fig. 10B, [0128], 2nd last sentence). ‘862 teaches Substrate-showerhead spacing: 8 mm-45 mm ([0062]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted 8 mm of substrate-showerhead distance, as taught by ‘862, as the distance of in Fig. 13 of ‘919, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Alternatively, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘919, as being applied to claim 6 rejection above, in view of SANO et al. (US 20130252437, hereafter ‘437),
In case Applicants argue that claim 12 require certain structure to increase pressure. 

‘437 is an analogous art in the field of METHOD OF MANUFACTURING SEMICONDUCTOR DEVICE, METHOD OF PROCESSING SUBSTRATE, SUBSTRATE PROCESSING APPARATUS (title), and supply the plasma-excited NH3 gas (i.e., excited species generated by plasma-exciting the NH3 gas) to the wafer 200 inside the processing chamber 201 (Fig. 1, [0097]). ‘437 teaches that When the NH3 gas is plasma-excited and the plasma-excited NH3 gas as excited species is supplied, a pressure inside the processing chamber 201 may be within, for example, a range of 10 to 1,000 Pa by appropriately regulating the APC valve 244. Supply flow rates of the NH3 gases controlled by the respective mass flow controllers 241b and 241c may be within, for example, a range of 1,000 to 10,000 sccm (1 to 10 slm) … In this case, the NH3 gas may be heat-excited, namely, activated with heat, and supplied. However, when the NH3 gas is thermally activated and flows under a depressurized atmosphere, a pressure inside the processing chamber 201 may be set as a relatively higher pressure range, for example, a pressure within a range of 10 to 3,000 Pa ([0101], i.e. the supply of heat-excited NH3 needs to at a higher pressure than plasma excited NH3).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have designed the plasma hole or operated the apparatus at a high pressure for theramlly activated NH3, as taught by ‘437, to Fig. 13 of ‘919, for supply thermally activated NH3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100212727 is cited for “graphite heater that can reach temperatures in excess of 2,000 degrees Celsius” ([0028], 4th sentence). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716